EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Lam Doan (Reg. No. 63593) on July 7, 2021.

1.	(Currently Amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
receiving, from a requestor, a query for data comprising a condition on a column of a table, the table comprising a plurality of records divided into a plurality of zones;
determining a set of zones in the plurality of zones that include records that satisfy the condition based on metadata associated with each zone in the plurality of zones describing a range of values comprising results generated from evaluating an expression of a modulus function on data values in the column for records in the zone of the table, wherein the condition is a range condition on the expression, wherein determining the set of zones in the plurality of zones comprises:
comparing the range condition on the expression to the range of values associated with each zone in the plurality of zones,
identifying, based on the comparisons, zones in the plurality of zones with a range of values that intersects with the range condition on the expression, and
including the identified zones in the set of zones;
determining a result set of records in the table that satisfy the condition based on records in the set of zones; and
sending the result set of records to the requestor.
8.	(Currently Amended) A method comprising:
receiving, from a requestor, a query for data comprising a condition on a column of a table, the table comprising a plurality of records divided into a plurality of zones;
determining a set of zones in the plurality of zones that include records that satisfy the condition based on metadata associated with each zone in the plurality of zones describing a range of values comprising results generated from evaluating an expression of a modulus function on data values in the column for records in the zone of the table, wherein the condition is a range condition on the expression, wherein determining the set of zones in the plurality of zones comprises:
comparing the range condition on the expression to the range of values associated with each zone in the plurality of zones,
identifying, based on the comparisons, zones in the plurality of zones with a range of values that intersects with the range condition on the expression, and
including the identified zones in the set of zones;
determining a result set of records in the table that satisfy the condition based on records in the set of zones; and
sending the result set of records to the requestor.

15.	(Currently Amended) A system comprising:
a set of processing units; and
a non-transitory computer-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
receive, from a requestor, a query for data comprising a condition on a column of a table, the table comprising a plurality of records divided into a plurality of zones;
determine a set of zones in the plurality of zones that include records that satisfy the condition based on metadata associated with each zone in the plurality of zones describing a range of values comprising results generated from evaluating an expression of a modulus function on data values in the column for records in the zone of the table, wherein the condition is a range condition on the expression, wherein determining the set of zones in the plurality of zones comprises:
comparing the range condition on the expression to the range of values associated with each zone in the plurality of zones,
identifying, based on the comparisons, zones in the plurality of zones with a range of values that intersects with the range condition on the expression, and
including the identified zones in the set of zones;
determine a result set of records in the table that satisfy the condition based on records in the set of zones; and
send the result set of records to the requestor.
Remarks
Claims 1, 8, and 15 have been amended. Claim 2-4, 9-11, and 16-18 have been canceled. Thus, claims 1, 5, 6, 7, 8, 12, 13, 14, 15, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, and 29 (renumbered 1-20) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the November 24, 2020 Office Action, inter alia, claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziauddin et al. U.S. Patent Publication (2014/0095520; hereinafter: Ziauddin) in view of Finlay et al. U.S. Patent Publication (2017/0308572; hereinafter: Finlay)

Ziauddin and Finlay, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claims 1, 8, and 15, determining a set of zones in the plurality of zones that include records that satisfy the condition based on metadata associated with each zone in the plurality of zones describing a range of values comprising results generated from evaluating an expression of a modulus function on data values in the column for records in the zone of the table, wherein the condition is a range condition on the expression.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152